Exhibit 10.8(h)

 



DESCRIPTION OF 2019 SALARY RATES     FOR 2018 NAMED EXECUTIVE OFFICERS  

 

Annualized salary rates for the executive officers of the First Horizon National
Corporation (the “Company”) who are expected to be named in the executive
compensation disclosures of the Company’s 2019 proxy statement in relation to
fiscal year 2018 (“2018 Named Executive Officers”) currently are:

 

Officer Name   2019 Salary Rate   D. Bryan Jordan   $    900,000     William C.
(B.J.) Losch III     500,000     Michael E. Kisber     600,000     David T.
Popwell     550,000     Charles T. Tuggle, Jr.     475,000    

 

The annualized rates shown above are those in effect on the date this exhibit is
filed with the Company’s Annual Report on Form 10-K. Salary rates generally
continue in effect until they are changed.

 